DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/978,710 application filed on 09/07/2020.
Claims 1-15 remain pending the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention according to In re Wands, 858 F.2d 731, 737, 8 USPQ2D 1400, 1404 (Fed. Cir. 1998)
The breath of the claims is a light concentrating device having the features of a conical light-condensing tube and a light-condensing groove.
The nature of the invention, is a light concentrating apparatus having light concentrating features.
Regarding the state of the prior art, Rosa (US 2011/0088751) discloses light concentrating feature that is light-condensing groove shaped as strip (fig. 1) in the claimed manner.  Manelas discloses light concentrating feature that is conical light-condensing tube in the claimed manner.  
Regarding the amount of direction and existence of working examples provided by the inventor, the inventor does not provide any direction or working examples where the light concentrating device has both the structural features of a conical light-condensing tube and a light-condensing groove according to the limitation “is selected from a conical light-condensing tube and a light-condensing groove” (emphasis added).  Furthermore, it is believed that it is impossible to have a light concentrating device that has both the structural features of a conical light-condensing tube and a light-condensing groove in the claimed manner.  This is because the light-condensing groove is required by be shaped as a strip, which renders it impossible for a strip of light-condensing groove to also be a conical light-condensing tube.  Indeed, throughout the specification, the conical light-condensing tube and the light-condensing groove of the light concentrating device are recited as alternative structures.
Regarding the quantity of experimentation needed to make or use the invention, the amount of experimentation amounts to undue experimentation since it is unclear as to how one would be able to make a light concentrating device that has the structural features of both a conical light-condensing tube and a light-condensing groove in the claimed manner because the .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Geppert (US 4,287,880).
Addressing claims 1 and 6, Geppert discloses a side concentrating solar apparatus (figs. 1 and 2), comprising:
	a light receiving device 18 (figs. 1-2), the light receiving device is a combination of a light energy utilization device and a light concentrating device, the light receiving device defining a first incident range for receiving sunlight (the sunlight impinged on the energy utilization device 18 that is reflected from the surfaces 30 and 40 in figs. 3-4), and the light within the first incident range being capable of reaching a first surface of the light energy utilization (figs. 3-4);
	a first light reflecting panel 40 (figs. 1-2) and a second reflecting panel 30, the first reflecting panel being arranged at one side of the light receiving device (figs. 2), the second reflecting panel being arranged at the upper edge of the first reflecting panel (fig. 2) and included an angle between the reflective surface of the second reflecting panel and the reflective surface of the first reflecting panel being an obtuse angle (the angle defined by the adjacent end 40 of the first light reflecting panel 40 and the end 31 of the second light reflecting panel is an obtuse angle) so that light reaching the first reflecting panel and the second reflecting panel is at least partially guided to the first incident range (figs. 3-4); and
	a third reflecting panel 50 (fig. 2), wherein the light receiving device defines a second incident range for receiving sunlight (the range of incident light reflected off of the reflecting surface 50 that is received by the device 18 shown in figs. 3-4), the light within the second incident range is capable of reaching a second surface of the light energy utilization device 18 which locates at the rear surface of the first surface (figs. 3-4); and wherein there is a gap between the light receiving device 18 and the reflective surface of the first reflecting panel 40 (figs. 1-2), the third reflecting panel is arranged at the lower edge of the first reflecting panel (the lower edge 41 of the first reflecting panel 40) so that the light reaching the first reflecting panel 40 or the second reflecting panel 30 is at least partially reflected by the third reflecting panel and guided to the second incident range (figs. 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geppert (US 4,287,880) in view of Rosa (US 2011/0088751).
Addressing claims 5 and 8, Geppert is silent regarding the limitation of current claims.

Rosa discloses a light receiving device that is a combination of a double-sided light energy utilization device 215 and light concentrating devices 210 with mirror symmetry (fig. 2) including two sets of light-condensing grooves, which are arranged at both sides of the double-sided light energy utilization device 215 in a mirror symmetrical manner (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the light receiving device 18 of Geppert with the light receiving device of Rosa in order to generate electricity as well as thermal energy from incoming sunlight (Rosa, Abstract).  In the modified solar apparatus of Geppert in view of Rosa, the pair of reflecting layers on the upper and lower surfaces of the bifacial photovoltaic layer 215 corresponds to the claimed cooling fin whose front and rear surface are both mirror surfaces (paragraph [0012] of Rosa discloses the reflecting surfaces are made of front silvered aluminized metal sheet, which implies both surfaces are reflective surfaces that correspond to the claimed mirror surfaces) because the metal reflecting sheets are structurally capable of conducting heat away from the photovoltaic layer 215.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geppert (US 4,287,880) in view of Smith (US 3,974,824).
Addressing claim 12, Geppert is silent regarding the claimed limitation.

Smith discloses a solar apparatus similarly to that of Smith that comprises a cover plate 24 configured for forming the solar apparatus into a closed cavity (figs. 1-2), wherein each reflective surface and the light receiving device are located in the cavity (fig. 1) and wherein at least part of the cover plate is transparent (the cover plate is made of glass or transparent plastic), and the transparent cover plate is arranged on the light path where sunlight is incident on the light energy utilization device.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar apparatus of Geppert with the cover plate disclosed by Smith in order to provide environmental protection for the reflecting surfaces and the light receiving device within the cavity as well as permitting radiant solar energy to enter the housing and prevents the loss of heat energy through the opening by convection (col. 3 ln 14-17).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geppert (US 4,287,880) in view of Smith (US 3,974,824) as applied to claim 12 above, and further in view of Farquhar (US 2009/0199892).
Addressing claim 13, Geppert and Smith are silent regarding the transparent cover plate is at least partially formed by a Fresnel lens.

Farquhar discloses a transparent cover plate that has Fresnel lenses to improve the angle of solar acceptance [0018].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the transparent of Geppert in view of Smith with the Fresnel lenses disclosed by Farquhar in order to improve the angle of solar acceptance (Farquhar, [0018]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geppert (US 4,287,880) in view of Shelpuk (US 4,153,476).
Addressing claims 14-15, Geppert is silent regarding the limitation of current claims.

Shelpuk discloses a light receiving device (fig. 2 and the embodiment on the right side of fig. 3) comprising double sided photovoltaic cells 32 as well as fluid channels formed by layer 22 for conducting heat (fig. 8).  The light receiving device comprising a supporting mechanism (manifolds 14, 16 and associated structures shown in fig. 8) for adjusting the inclination angle or orientation of the light receiving device, wherein the light receiving device is installed on the support mechanism (fig. 8) and wherein the supporting mechanism is a sun-tracking bracket configured for adjusting the inclination angle or orientation according to the needs of sun tracking (col. 5 ln 36-45).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar apparatus of Geppert with the light receiving device along with the supporting mechanism for sun tracking function disclosed by Shelpuk in order to utilize thermal energy as well as generating electrical energy from incoming sunlight and tracking the movement of the sun to maximize the generated power (Shelpuk, col. 5 ln 36-45).

Claims 1, 5-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wares et al. (US 2011/0120524) in view of Rosa (US 2011/0088751) and Geppert (US 4,287,880).
Addressing claims 1 and 6, Wares discloses a side concentrating solar apparatus (fig. 10), comprising:
	a light receiving device (30) as a light energy utilization device (photovoltaic strip 30 [0029]), the light receiving device defining a first incident range (the range of light incident on the upper surface) for receiving light, and the light within the first incident rage being capable of reach a first surface (upper surface) of the light energy utilization device;
	a first reflecting panel (panel b in annotated fig. 10 below) and a second reflecting panel (panel a in annotated fig. 10), the first reflecting panel being arranged at one side of the light receiving device, the second reflecting panel being arranged at the upper edge of the first reflecting panel and the reflective surface of the first reflecting panel being an obtuse angle so that the light reaching the first reflecting panel and the second reflecting panel is at least partially guided to the first incident range (fig. 1); and
	a third reflecting panel (the combination of panels c, d and e constitutes the claimed third reflecting panel,
	wherein there is a gap between the light receiving device 30 and the reflective surface of the first reflecting panel (fig. 10), the third reflecting panel is arranged at the lower edge of the first reflecting panel (fig. 10).
 

    PNG
    media_image1.png
    389
    446
    media_image1.png
    Greyscale

The embodiment in fig. 10 of Wares is silent regarding the light receiving device is a combination of light energy utilization device and a light concentrating device, the light receiving device further defines a second incident range for receiving sunlight, the light within the second incident rage is capable of reaching a second surface of the light energy utilization device which locates at the rear surface of the first surface and the light reaching the first reflecting panel or the second reflecting panel is at least partially reflected by the third reflecting panel and guided to the second incident range.

In the embodiment of fig. 9 Wares discloses the light receiving device further defines a second incident range for receiving sunlight, the light within the second incident range is capable of reaching a second surface of the light energy utilization device which locates at the rear surface of the first surface (fig. 9 shows a bifacial photovoltaic strip 92 that is capable of generating power from light incident on its front surface and rear surface; wherein, the light incident on the photovoltaic strip’s rear surface is light reflected by the reflecting panels located below the photovoltaic strip 92).

Geppert discloses a side concentrating solar apparatus (figs. 1 and 2), comprising:
	a light receiving device 18 (figs. 1-2) defining a first incident range for receiving sunlight (the sunlight impinged on the energy utilization device 18 that is reflected from the surfaces 30 and 40 in figs. 3-4), and the light within the first incident range being capable of reaching a first surface of the light energy utilization (figs. 3-4);
	a first light reflecting panel 40 (figs. 1-2) and a second reflecting panel 30, the first reflecting panel being arranged at one side of the light receiving device (figs. 2), the second reflecting panel being arranged at the upper edge of the first reflecting panel (fig. 2) and included an angle between the reflective surface of the second reflecting panel and the reflective surface of the first reflecting panel being an obtuse angle (the angle defined by the adjacent end 40 of the first light reflecting panel 40 and the end 31 of the second light reflecting panel is an obtuse angle) so that light reaching the first reflecting panel and the second reflecting panel is at least partially guided to the first incident range (figs. 3-4); and
	a third reflecting panel 50 (fig. 2), wherein the light receiving device defines a second incident range for receiving sunlight (the range of incident light reflected off of the reflecting surface 50 that is received by the device 18 shown in figs. 3-4), the light within the second incident range is capable of reaching a second surface of the light energy utilization device 18 which locates at the rear surface of the first surface (figs. 3-4); and wherein there is a gap between the light receiving device 18 and the reflective surface of the first reflecting panel 40 (figs. 1-2), the third reflecting panel is arranged at the lower edge of the first reflecting panel (the lower edge 41 of the first reflecting panel 40) so that the light reaching the first reflecting panel 40 or the second reflecting panel 30 is at least partially reflected by the third reflecting panel and guided to the second incident range (figs. 3-4).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the embodiment in fig. 10 of Wares with the bifacial photovoltaic strip 92 of the embodiment in fig. 9 and elevate the position of the bifacial photovoltaic strip to be above the third reflecting panel in the manner disclosed by Wares in fig. 9 and Geppert in figs. 1-4 in order to increase the amount of power generated by the photovoltaic strip from light incident on the front and rear surfaces (fig. 9 of Wares).  The embodiment in fig. 10 essentially neglects the energy generating potential of the third reflecting panel by situating the photovoltaic strip 30 right on top of the third reflecting panel. Therefore, the modification as discussed above based on the teaching in the Wares’ embodiment in fig. 9 and Geppert allows the third reflecting panel to be utilized to generate additional power by positioning the bifacial photovoltaic strip above the third reflecting panels which enables the third reflecting panel to redirect light onto the rear surface of the bifacial photovoltaic strip.  Additionally, in the modified solar concentrating apparatus of Wares in view of Geppert, the light reaching the first reflecting panel or the second reflecting panel is at least partially reflected by the third reflecting panel and guided to the second incident range similarly to the manner in which light is reflected in figs. 3-4 of Geppert.  

Rosa discloses a light receiving device that is a combination of a bifacial photovoltaic layer 215 and a light concentrating device 210 (fig. 2).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the bifacial photovoltaic layer of Wares in view of Geppert with the light concentrating device 210 for the bifacial photovoltaic layer disclosed Rosa in order to increase the amount of power generated by the photovoltaic layer by take advantage of total internal reflection (Rosa, [0005]).  Alternatively, one with ordinary skill in the art would have found it obvious to substitute the known bifacial photovoltaic strip of Wares with the known light receiving device having the bifacial photovoltaic layer and the light concentrating device disclosed by Rosa in order to obtain the predictable result of generating electrical power from sunlight that incident on the front surface and the rear surface of the photovoltaic layer (Rationale B, KSR decision, MPEP 2143).

Addressing claim 5, in the modified solar apparatus of Wares in view of Rosa, the pair of reflecting layers on the upper and lower surfaces of the bifacial photovoltaic layer 215 corresponds to the claimed cooling fin whose front and rear surface are both mirror surfaces (paragraph [0012] of Rosa discloses the reflecting surfaces are made of front silvered aluminized metal sheet, which implies both surfaces are reflective surfaces that correspond to the claimed mirror surfaces) because the metal reflecting sheets are structurally capable of conducting heat away from the photovoltaic layer 215.

Addressing claim 8, Rosa discloses a light receiving device that is a combination of a double-sided light energy utilization device 215 and light concentrating devices 210 with mirror symmetry (fig. 2) including two sets of light-condensing grooves, which are arranged at both sides of the double-sided light energy utilization device 215 in a mirror symmetrical manner (fig. 2).
Addressing claims 9-11, in annotated fig. 10 of Wares above, the panel f is the claimed fourth reflecting panel and the panel g is the claimed fifth reflecting panel that is structurally capable of performing the claimed function.  Furthermore, fig. 10 of Wares also shows the solar apparatus is formed into a bowl shape as a whole.

Addressing claims 14-15, Wares discloses in paragraphs [0025 and 0038] sun tracking mechanism by pivoting along the horizontal axis that meets the limitation of current claims.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wares et al. (US 2011/0120524) in view of Rosa (US 2011/0088751) and Geppert (US 4,287,880) as applied to claims 1, 5-11 and 14-15 above, and further in view of Smith (US 3,974,824).
Addressing claim 12, Wares, Rosa and Geppert are silent regarding the limitation of current claim.

Smith discloses a solar apparatus similarly to that of Smith that comprises a cover plate 24 configured for forming the solar apparatus into a closed cavity (figs. 1-2), wherein each reflective surface and the light receiving device are located in the cavity (fig. 1) and wherein at least part of the cover plate is transparent (the cover plate is made of glass or transparent plastic), and the transparent cover plate is arranged on the light path where sunlight is incident on the light energy utilization device.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar apparatus of Wares with the cover plate disclosed by Smith in order to provide environmental protection for the reflecting surfaces and the light receiving device within the cavity.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wares et al. (US 2011/0120524) in view of Rosa (US 2011/0088751), Smith (US 3,974,824) and Geppert (US 4,287,880) as applied to claim 12 above, and further in view of Farquhar (US 2009/0199892).
Addressing claim 13, Wares and Smith are silent regarding the transparent cover plate is at least partially formed by a Fresnel lens.

Farquhar discloses a transparent cover plate that has Fresnel lenses to improve the angle of solar acceptance [0018].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the transparent of Wares in view of Smith with the Fresnel lenses disclosed by Farquhar in order to improve the angle of solar acceptance (Farquhar, [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/25/2022